DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 22 Mar 2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection of 22 Dec 2021 has been withdrawn in view of the amendments. 
Applicant’s arguments, see pg. 6-7, filed 22 Mar 2022, with respect to the 35 U.S.C. 112b rejections have been fully considered and are persuasive. The 35 U.S.C. 112b rejections of 22 Dec 2021 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 7-10, filed 22 Mar 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are not persuasive in part.
Applicant argues, see pg. 9-10, that “Zhang … fail(s) to obviate the deficiencies of Wagner and Buchalter discussed above with respect to amended independent claim 1”. However, the Examiner respectfully disagrees. Amended independent claim now recites a new limitation claiming an internal mating feature comprising a protrusion or a recess locking the ultrasound therapy probe merely in an orientation relative to a subject when the probe is within the shaped passage. Zhang at least discloses in Fig. 10B and [0069]-[0070] detents 119, or a protrusion, locking probe 110 through probe interface component 115 in an orientation relative to a subject’s skin (at least Fig. 2B and 11). See the 35 U.S.C. 103 rejection to claim 1 below.
Applicant's arguments, see pg. 10, filed 22 Mar 2022, with respect to the new claim have been fully considered but they are not persuasive. 
Applicant argues, see pg. 10, that the new claim 22 is allowable. However, the Examiner respectfully disagrees in view of the 35 U.S.C. 103 rejection to claim 22 below.

Claim Objections
Claim 22 is objected to because of the following informality:  
“wherein the internal mating feature comprises” should read “wherein the internal mating feature further comprises”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a signal indicative of successful mating”. The term “successful mating” in claim 22 is a relative term which renders the claim indefinite. The term “successful mating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a signal indicative of mating”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 13-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US PG Pub No. 2017/0296295) - hereinafter referred to as Wagner - in view of Buchalter (US Patent No. 8231533) - and Zhang et al. (US Patent Pub No. 2011/0251489) - hereinafter referred to as Zhang.
Regarding claim 1, Wagner discloses a neuromodulation energy application system (Fig. 9) comprising:
a neuromodulation positioning couplant (receptacle 103) comprising:
a conformable substrate (bottom portion 103b of receptacle 103) comprising an application surface configured to be applied to a subject's skin (Fig. 8: bottom portion 103b of receptacle 103 on skin), wherein the conformable substrate (bottom portion 103b of receptacle 103) forms a first opening that permits viewing of the subject's skin when the conformable substrate is applied (Fig. 8: opening in bottom portion 103 b of receptacle 103);
a frame (Fig. 9: hinged cover 103a of receptable 103) disposed on the conformable substrate ([0032]: hinged cover 103a couples to bottom portion 103b) to frame the first opening and protruding from a top surface of the conformable substrate (Fig. 9), the top surface opposing the adhesive portion (Fig. 9);
a dock (ball joint/tightening knob 103c) configured to removably mate with the resilient frame (Fig. 9-10 and [0032]: ball joined 103c sits within hollow portion of receptacle 103a; [0033]: tightening knob 103 connects hinged cover 103a and ball joint 103c), wherein the dock (ball joint/tightening knob 103c) forms a shaped passage that terminates in a second opening (Fig. 9 and [0032]: ball joint 103c includes hollow portion), wherein the second opening sits within the first opening when the dock is mated with the resilient frame (Fig. 9 and [0032]: ball joint 103c sits within hollow portion of receptacle 103a ... ball joint 103c includes hollow portion where ultrasound probe can sit within and is coupled to receptacle 103a to allow adjustment of ultrasound transducer positioning); and
an ultrasound therapy probe (first stimulation source 114; [0031]: first stimulation source 114 is an ultrasound probe that may be permanently or removably coupled to receptacle 103) configured to fit within or couple to the frame (Fig. 9 and [0034]: first stimulation source 114 includes connector mechanism 114a that interacts with connector mechanism 103f to secure stimulation source 114 to receptacle 103) to apply neuromodulating energy through the subject's skin to a region of interest of an internal tissue (Fig. 9 and [0040]: energy field produced by first stimulation source 114 at target region of neural tissue in head).
	Wagner does not disclose:
the application surface comprising an adhesive portion;
a resilient frame; 
the top surface opposing the adhesive surface; and 
wherein the dock comprises an internal mating feature that locks the ultrasound therapy probe in an orientation relative to the subject's skin when the ultrasound therapy probe is within the shaped passage, and wherein the internal mating feature comprises a protrusion or a recess.
	Buchalter, however, discloses:
an application surface (pressure-sensitive film 13 on body side B) of a conformable substrate (support 3) comprising an adhesive portion (Col 4, lines 41-54: support (3) being provided with an adhesive element (13) on said body side); and
a resilient frame (frame 8; Col 3, lines 61-62: frame 8 is made of a reticulated foam or generally of an open-celled foam) disposed on the conformable substrate (support 3; Col 3, lines 61-62: support comprises frame 8) to frame an opening (Col 4, lines 1-2: frame 8 has an inner edge 10 that surrounds an aperture 11 of support 3) and protruding from a top surface of the conformable substrate (Fig. 5b: frame liner 15 of frame 8 protruding on transducer side T of support 3), the top surface (transducer side T) opposing the adhesive surface (pressure-sensitive film 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s application surface to include Buchalter’s application surface comprising an adhesive portion and a resilient frame disposed on and protruding from a top surface of a conformable substrate, wherein the top surface opposes the adhesive portion. The motivations for the combination would have been to “hold[s] the ultrasound coupling device in place and enable[s] a tight fit to the patient’s skin” (Col 1, lines 57-58 of Buchalter) by having an adhesive portion to the application surface and “soak in an adhesive in case this is needed … the reticulated foam becomes integrated into the gel pad due to the pores inherent in the foam and thus provides a safe hold of the gel pad” (Col 2, lines 48-57 of Buchalter) by having a resilient frame disposed on and protruding from a top surface of the conformable substrate. 
Zhang further discloses:
a dock (probe interface component 115) comprising an internal mating feature ([0069]: probe interface component 115 including at least detents 119) that locks an ultrasound therapy probe in an orientation relative to a subject's skin when the ultrasound therapy probe is within a shaped passage (Fig. 10B: emissive surface 111 of transducer 112 through rim-like structure 118; [0069]-[0070]: detents 119 lock into notches 113 of ultrasound probe housing 110; [0038]: ultrasound probe includes therapeutic transducer), and wherein the internal mating feature comprises a protrusion or a recess (Fig. 10B and [0069]-[0070]: detents 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s dock to include Zhang’s dock comprising a protrusion to lock an ultrasound probe. The motivations for the combination would have been to “provide a stable and securely mated probe housing/interface assembly,” as taught by Zhang ([0069]). 
Regarding claim 2, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the shaped passage is configured to accommodate an ultrasound imaging probe, 
the ultrasound imaging probe being configured to acquire ultrasound image data when positioned within the shaped passage to identify the region of interest.
	Zhang, however, discloses:
a shaped passage (Fig. 9B: probe interface component 115) is configured to accommodate an ultrasound imaging probe ([0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols),
the ultrasound imaging probe being configured to acquire ultrasound image data ([0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) when positioned within the shaped passage to identify the region of interest ([0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; Fig. 11C-E and [0032]: targeting ultrasound probe to desired cranial target location; [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Zhang’s  shaped passage accommodating ultrasound imaging probe, wherein the ultrasound imaging probe acquires image data when positioned in the shaped passage. The motivation for the combination would have been to allow “different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols”, as taught by Zhang ([0071]). 
Regarding claim 3, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the dock is one of a plurality of docks, each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound imaging probes.
	Zhang, however, discloses:
a dock (Fig. 9B: probe interface component 115) is one of a plurality of docks, each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound imaging probes ([0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Zhang’s plurality of docks, where each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound imaging probes. The motivation for the combination would have been to allow “different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols”, as taught by Zhang ([0071]). 
Regarding claim 4, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the application surface comprises an ultrasound gel portion (bridging medium 118; Fig. 8 and [0038]: bridging medium 118 used in connection with the first stimulation source 114 is a conductive gel pad, where the gel pad can conduct electrical energy (such as for example from the second stimulation source) and simultaneously allow ultrasonic energy transmission through the material).
Regarding claim 5, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the frame comprises one or more mating features (connector mechanism 103f) configured to reversibly mate with one or more complementary features of the dock and the ultrasound therapy probe (connector mechanism 114a of stimulation source 114; Fig. 9 and [0034]: connector mechanism 103 f is an indentation and connector mechanism 114 a is a corresponding protrusion. The protrusion couples into the indentation, thereby locking the stimulation source 114 into place, and the locking can be permanent or releasable).
Regarding claim 6, Wagner in view of Buchalter and Zhang discloses all limitations of claim 5, as discussed above, and Wagner further discloses:
the ultrasound therapy probe (stimulation source 114) comprises a housing (Fig. 9: stimulation source 114) supporting an ultrasound therapy transducer ([0040]: ultrasound energy field produced by stimulation source 114) and having the one or more complementary features (connector mechanism 114a), wherein the housing is configured to reversibly mate with the frame via the one or more complementary features (connector mechanism 114a) to cover the first opening and to orient the ultrasound therapy transducer towards the subject's skin (Fig. 9 and [0034]: connector mechanism 114a interacts with connector mechanism 103f to secure stimulation source 114 to receptacle 103 ... locking can be releasable).
Regarding claim 7, Wagner in view of Buchalter and Zhang discloses all limitations of claim 6, as discussed above, and Wagner further discloses:
wherein the one or more mating features (connector mechanism 103f) of the frame (receptacle 103) are configured to mate with the one or more complementary features (connector mechanism 114a) of the housing in only one orientation (Fig. 9: connector mechanism 103f and connector mechanism 114a).
Regarding claim 8, Wagner in view of Buchalter and Zhang discloses all limitations of claim 7, as discussed above, and Wagner does not disclose:
wherein the only one orientation positions the ultrasound therapy transducer within the frame at a same position as an imaging transducer of an ultrasound imaging probe when the ultrasound therapy transducer coupled to the dock mated to the frame.
	Zhang, however, discloses:
an orientation (Fig. 9B) that positions an ultrasound therapy transducer (emissive face 111) within a frame (interface component 115) at a same position as an imaging transducer of an ultrasound imaging probe (Fig. 11A-B and [0079]: probe mounts 124, 124’ adjusted to position acoustically emissive face of each of the probes at a desired location; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) when the ultrasound therapy transducer is coupled to a dock (probe mount 90) mated to the frame (interface component 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Zhang’s method of positioning an ultrasound therapy transducer at a same position as an imaging transducer. The motivation for the combination would have been to “aim the transducer(s) at a desired target site”, as taught by Zhang ([0078]), by monitoring treatment of a target site with an ultrasound imaging transducer. 
Regarding claim 13, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the frame or the dock (ball joint/tightening knob 103c) comprises a mechanical lock (connector mechanism 103f) that holds a transducer of the ultrasound therapy probe at a fixed contact pressure against the subject when the mechanical lock is activated (Figs. 1-5,9: stimulation source 114 and receptacle 103 and [0033]: first stimulation source 114 fixed to ball joint 103c through connector mechanism 103f; [0032]: ball joint 103c positions ultrasound transducer; [0034]: connector mechanism 103f is an indentation and connector mechanism 114a of stimulation source 114 is a corresponding protrusion, and the protrusion couples into the indentation, thereby locking the stimulation source 114 into place).
	It is noted that Wagner discloses locking an ultrasound therapy probe (stimulation source 114) in place via a mechanical lock (connector mechanism 103f of ball joint/tightening knob 103c) against the subject when the mechanical lock is activated, and it is inherent that a fixed contact pressure is held when the ultrasound therapy probe is locked in place.
Regarding claim 14, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
the frame or the dock comprises (ball joint/tightening knob 103c) a mechanical lock (connector mechanism 103f) that holds the ultrasound therapy probe (stimulation source 114) at a fixed orientation relative to the subject and/or relative to the neuromodulation positioning patch when the mechanical lock is activated (Figs. 1-5,9: stimulation source 114 and receptacle 103 and [0033]: first stimulation source 114 fixed to ball joint 103c through connector mechanism 103f; [0034]: connector mechanism 103f is an indentation and connector mechanism 114a is a corresponding protrusion, and the protrusion couples into the indentation, thereby locking the stimulation source 114 into place).
Regarding claim 22, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the internal mating feature comprises a signal indicator configured to generate a signal indicative of successful mating when the internal mating feature is coupled to a complementary feature of the ultrasound therapy probe.
	Zhang, however, discloses:
an internal mating feature comprising a signal indicator ([0071]: probe interface component 115 including at least an RFID identifier) configured to generate a signal indicative of successful mating when the internal mating feature is coupled to a complementary feature of an ultrasound therapy probe ([0071]: RFID identifier when placed in proximity to probe housing 110 and confirming match or confirmation of acceptable probe interface component required before the system is operable).
It is noted that a broadest reasonable interpretation of the signal indicator recited in claim 22 includes an RFID chip as disclosed in [0038] of the specification of the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s dock to include Zhang’s dock comprising a signal indicator. The motivations for the combination would have been to allow “a confirming match or confirmation of an acceptable probe interface component may be required by the ultrasound system before the system is operable to conduct an ultrasound protocol,” as taught by Zhang ([0071]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter and Zhang as applied to claim 6 above, and further in view of Rothberg et al. (US PG Pub No. 2019/0343484) - Rothberg.
Regarding claim 9, Wagner in view of Buchalter and Zhang discloses all limitations of claim 6, as discussed above, and Wagner does not disclose:
wherein the ultrasound therapy probe is a wireless probe and wherein one or more batteries are positioned on or in the housing.
	Rothberg, however, discloses:
an ultrasound therapy probe (ultrasound patch 110) is a wireless probe and wherein one or more batteries (battery 122) are positioned on or in a housing (housings 114,116; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Rothberg’s wireless probe, wherein a battery is positioned on or in a housing of the probe. The motivation for the combination would have been to allow “a wearable ultrasound device … that may be coupled to a patient”, as taught by Rothberg ([0051]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter and Zhang as applied to claim 6 above, and further in view of Green et al. (US PG Pub No. 2011/0218418) - hereinafter referred to as Green.
Regarding claim 10, Wagner in view of Buchalter and Zhang discloses all limitations of claim 6, as discussed above, and Wagner further discloses:
wherein the ultrasound therapy probe (stimulation source 114) is a wired probe with a cable extending from the housing (Fig. 9).
	Wagner does not disclose:
a wired probe is coupled to a power source via a cable.
	Green, however, discloses:
a wired probe (probe 10; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) coupled to a power source (Fig. 4: power source 49) via a cable (cable 12) extending from a housing (Fig. 1: probe 10 and monitoring device 6; Fig 3A: housing 32 and cable 12; [0043]: components of monitoring device 6 may be distributed between control unit 8 and probe 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Green’s wired probe that is coupled to a power source via a cable. The motivation for the combination would have been to power the ultrasound therapy probe for operation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter and Zhang as applied to claim 1 above, and further in view of Lewis, Jr. et al. (US Patent Pub No. 2015/0231415) - hereinafter referred to as Lewis.
Regarding claim 12, Wagner in view of Buchalter and Zhang discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the ultrasound therapy probe is configured to stop applying neuromodulating energy when coupling is not detected between the ultrasound therapy probe and one or more complementary features of the frame.
	Lewis, however, discloses:
an ultrasound therapy probe (ultrasound probe 40) is configured to detect coupling to one or more complementary features of a frame (Fig. 9: vertical flange 16 on ultrasound coupling adapter 10) and provide a signal indicative of the coupling ([0108]: depression of the tactile switch 76 either completes or breaks an internal circuit located on a printed circuit board (PCB) 18 within the ultrasound transducer 40 signaling that treatment may be administered safely); and
the ultrasound therapy probe (ultrasound probe 40) is configured to stop applying treatment ultrasound energy when coupling is not detected between the ultrasound therapy probe and one or more complementary features of the frame ([0108]: When the ultrasound transducer 40 is removed, the flange 16 on the ultrasound coupling adapter 10 is permanently deformed, inhibiting any further use of the ultrasound coupling adapter 10 in subsequent treatments; and [0008]: preventing operation of the ultrasound transducer when not properly coupled with the ultrasound coupling adapter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Lewi’s ultrasound therapy probe configured to stop applying ultrasound treatment when the coupling is not detected between the probe and a frame. The motivation for the combination would have been to allow “safety precautions against customer misuse”, as taught by Lewis ([0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tchang et al. (US PG Pub No. 2018/0263597) discloses at least an internal mating feature for locking an ultrasound probe (Fig. 8: fitting 106a, or protrusion/recess, for locking ultrasound probe 200); and
Damphousse et al. (US Patent No. 6261231) discloses at least an internal mating feature for locking an ultrasound probe (Fig. 1-2: annular lips 28/30, or protrusion/recess, for locking ultrasound probe 18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799